Name: Commission Implementing Regulation (EU) 2015/2174 of 24 November 2015 on the indicative compendium of environmental goods and services, the format for data transmission for European environmental economic accounts and modalities, structure and periodicity of the quality reports pursuant to Regulation (EU) No 691/2011 of the European Parliament and of the Council on European environmental economic accounts (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: consumption;  environmental policy;  communications;  documentation;  economic conditions;  EU institutions and European civil service;  information technology and data processing;  economic analysis
 Date Published: nan

 25.11.2015 EN Official Journal of the European Union L 307/17 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2174 of 24 November 2015 on the indicative compendium of environmental goods and services, the format for data transmission for European environmental economic accounts and modalities, structure and periodicity of the quality reports pursuant to Regulation (EU) No 691/2011 of the European Parliament and of the Council on European environmental economic accounts (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 691/2011 of the European Parliament and of the Council of 6 July 2011 on European environmental economic accounts (1), and in particular Articles 3(5), 6(2) and 7(3) thereof, Whereas: (1) The European environmental economic accounts as established in Regulation (EU) No 691/2011 have a modular structure, and in particular there is a module for environmental goods and services sector accounts in Annex V. (2) The Commission should establish an indicative compendium of environmental goods and services and of the economic activities to be covered by Annex V by 31 December 2015. (3) In accordance to Article 6 of Regulation (EU) No 691/2011 Member States should transmit the statistical data in electronic form, in conformity with an appropriate technical format to be laid down by the Commission. The Statistical Data and Metadata Exchange (SDMX) initiative on statistical and technical standards for the exchange and sharing of data and metadata was launched by the Bank of International Settlements, the European Central Bank, the Commission (Eurostat), the International Monetary Fund, the Organisation for Economic Cooperation and Development (OECD), the United Nations and the World Bank. For the exchange of official statistics, SDMX provides statistical and technical standards. A technical format in accordance with these standards should therefore be introduced. Guidance on how to implement these formats in accordance with the requirements of this Regulation should be given to Member States. These guidelines should be established by the Commission (Eurostat) in close cooperation with Member States within the European Statistical System. (4) Applying a single standard for the exchange and transmission of data for the statistics covered by Regulation (EU) No 691/2011 would make a positive contribution to business process integration in this statistical area. (5) In accordance to Article 7(2) of Regulation (EU) No 691/2011 Member States should provide the Commission (Eurostat) with a report on the quality of the data transmitted. (6) In accordance to Article 7(3) of Regulation (EU) No 691/2011 the Commission should adopt implementing acts with a view to defining the modalities, structure and periodicity of the quality reports. (7) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 Indicative compendium of environmental goods and services and of economic activities The indicative compendium of environmental goods and services and of economic activities is established as set out in the Annex. Article 2 Technical format for data transmissions Member States shall provide data required by the Regulation (EU) No 691/2011 using SDMX compliant data formats. The Commission (Eurostat) shall make available detailed documentation in relation to these formats. Article 3 Modalities, structure and periodicity of the quality reports 1. Every year Member States shall provide the Commission (Eurostat) with reports on the quality of the data transmitted under Regulation (EU) No 691/2011 with the same transmission deadlines as stipulated in Annexes I to VI, section 4 of that Regulation. 2. The quality reports shall include the following information: (a) the quality of sources used for data transmitted under Regulation (EU) No 691/2011; (b) the adjustments made to basic statistics to make the result align to the concepts and definitions of the accounts or for other methodological reasons; (c) the estimation and compilation of data which cannot be derived directly from statistical sources; (d) the breaks in time series resulting from changes in methodology or data sources and the steps taken to ensure time series are as comparable as possible. Article 4 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 192, 22.7.2011, p. 1. ANNEX In order to facilitate a uniform application of Annex V to Regulation (EU) No 691/2011, this Annex establishes an indicative compendium of environmental goods and services and of economic activities. The compendium consists of a list of environmental goods and services and a list of economic activities. The goods, services and economic activities should be nationally relevant. The following aspects may be used to assess national relevance: (a) the production of the goods and services and the economic activities are statistically significant in the country, (b) data sources to estimate the goods, services and economic activities exist. The indicative compendium is not exhaustive and it does not exclude the existence of other nationally relevant environmental goods, services and economic activities. Environmental goods and services  Organic agricultural (plant and livestock) and aquaculture products and supporting services;  Fuel wood; other wood when complying with sustainability measures;  Rehabilitation of mining sites services;  Drainage water capturing services to prevent groundwater contamination;  Electric and more resource-efficient transport equipment; exhaust pipes and their parts (also particles filters);  Instruments, machinery and apparatus for analysis of pollutants, filtering or purifying gases and liquid;  Septic tanks, perforated buckets and similar articles used to filter water at the entrance to drains; pumps for use in wastewater treatment, vehicles for wastewater collection and sewer cleaning, activated carbon for water-filtering purposes;  Tubes and pipes for wastewater treatment plants as well as for water management;  Sacks and bags for replacing plastic bags; bins, boxes, containers and other receptacles for storing and transporting waste; boards, blocks and similar articles of vegetable fibre, straw or wood waste, agglomerated with mineral binders; incinerators and machinery for waste treatment (e.g. used at landfilling sites);  Lead containers for radioactive waste;  Maintenance and repair services for reducing water losses;  Specific equipment for the production of energy from renewable sources: e.g. storage systems for biogas, wood-fired boilers and other appliances, solar panels and photovoltaic cells, hydraulic turbines and water wheels, wind turbines;  Biofuels;  Charcoal when complying with sustainability measures;  Goods for thermal and noise insulation mainly in buildings: e.g. cork products, windows with three insulating layers, insulation materials for facades, roofs and other elements of buildings such as materials made of glass fibre, rock wool, cellulose, polymers and polyurethane and others;  Reconditioned wooden containers;  Specific equipment produced for environmental protection and resource management products: e.g. thermostats for heating and cooling regulation, thermostatic valves, heat pumps, condensing boilers, solar water heaters;  Discharge lamps as low pressure lamps (e.g. compact fluorescent lamps) and the most efficient domestic appliances;  Reclaimed rubber in primary forms or in plates, sheets or strip, bio-plastic sacks and bags;  Machinery for metal recovery;  Maintenance, repair and installation services for environmental goods;  Electricity, gas and heat from renewable sources;  Desalinated water and collected rainwater; maintenance of water mains for reducing water losses;  Sewerage services: e.g. collecting, transporting and treating wastewater, operation, maintenance and cleaning of sewer systems;  Collection, treatment and disposal services for non-hazardous and hazardous waste;  Nuclear waste treatment and disposal services;  Materials recovery services; secondary raw materials;  Remediation and clean-up services for soil, groundwater and surface water;  Remediation and clean-up services for air;  Other remediation and specialised pollution control services;  Low energy consumption and passive buildings and energetic refurbishment of existing buildings;  Maintenance and repair of water networks services;  Wastewater and waste treatment plants and sewage systems;  Renewable energy power plants including installation of photovoltaic panels;  Noise insulation works;  Engineering and architectural services for low energy consumption and passive buildings and energetic refurbishment of existing buildings;  Engineering and architectural services for renewable energy projects;  Engineering and architectural services for water, wastewater and waste management projects;  Technical inspection services of road transport vehicles regarding air emissions;  R & D services for environmental protection and resource management;  Environmental consulting services;  Public litter and collection of garbage from the street;  Administration services for environmental protection and resource management purposes;  Training services in environmental protection and resource management;  Environmental services furnished by membership organisation;  Nature reserve services including wildlife preservation. Environmental economic activities  Organic agricultural (plant and livestock) and aquaculture activities and supporting services;  Fuel wood; other wood production when complying with sustainability measures;  Rehabilitation of mining sites;  Capturing drainage water to prevent groundwater contamination;  Manufacture of electric and more resource-efficient transport equipment; exhaust pipes and their parts (also particles filters);  Manufacture of instruments, machinery and apparatus for analysis of pollutants, filtering or purifying gases and liquid;  Manufacture of septic tanks, perforated buckets and similar articles used to filter water at the entrance to drains; pumps for use in wastewater treatment, vehicles for wastewater collection and sewer cleaning, activated carbon for water-filtering purposes;  Manufacture of tubes and pipes for wastewater treatment plants as well as for water management;  Manufacture of sacks and bags for replacing plastic bags; bins, boxes, containers and other receptacles for storing and transporting waste; boards, blocks and similar articles of vegetable fibre, straw or wood waste, agglomerated with mineral binders; incinerators and machinery for waste treatment (e.g. used at landfilling sites);  Manufacture of lead containers for radioactive waste;  Maintenance and repair activities for reducing water losses;  Manufacture of specific equipment for the production of energy from renewable sources: e.g. storage systems for biogas, wood-fired boilers and other appliances, solar panels and photovoltaic cells, hydraulic turbines and water wheels, wind turbines;  Manufacture of biofuels;  Manufacture of charcoal complying with sustainability measures;  Manufacture of goods for thermal and noise insulation mainly in buildings: e.g. cork products, windows with three insulating layers, insulation materials for facades, roofs and other elements of buildings such as materials made of glass fibre, rock wool, cellulose, polymers and polyurethane and others;  Reconditioning of wooden containers;  Manufacture of specific equipment produced for environmental protection and resource management: e.g. thermostats for heating and cooling regulation, thermostatic valves, heat pumps, condensing boilers, solar water heaters;  Manufacture of discharge lamps as low pressure lamps (e.g. compact fluorescent lamps) and the most efficient domestic appliances;  Manufacture of reclaimed rubber in primary forms or in plates, sheets or strip, bio-plastic sacks and bags;  Manufacture of machinery for metal recovery;  Maintenance, repair and installation activities for environmental goods;  Production of electricity, gas and heat from renewable sources;  Desalination of water and collection of rainwater; maintenance of water mains for reducing water losses;  Provision of sewerage services: e.g. collecting, transporting and treating wastewater, operation, maintenance and cleaning of sewer systems;  Provision of collection, treatment and disposal services for non-hazardous and hazardous waste;  Provision of nuclear waste treatment and disposal services;  Provision of materials recovery services; production of secondary raw materials;  Provision of remediation and clean-up services for soil, groundwater and surface water;  Provision of remediation and clean-up services for air;  Provision of other remediation and specialised pollution control services;  Constructing low energy consumption and passive buildings and energetic refurbishment of existing buildings;  Maintenance and repair of water networks;  Construction work for wastewater and waste treatment plants and sewage systems;  Construction work for renewable energy power plants including installation of photovoltaic panels;  Noise insulation works;  Engineering and architectural services for low energy consumption and passive buildings and energetic refurbishment of existing buildings;  Engineering and architectural services for renewable energy projects;  Engineering and architectural services for water, wastewater and waste management projects;  Technical inspection services of road transport vehicles regarding air emissions;  R & D services for environmental protection and resource management;  Environmental consulting services;  Public litter and collection of garbage from the street;  Administration services for environmental protection and resource management purposes;  Training services in environmental protection and resource management;  Environmental services furnished by membership organisation;  Nature reserve services including wildlife preservation.